Citation Nr: 0503980	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  02-20 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Propriety of recoupment of a monetary settlement under 38 
U.S.C.A. § 1151.

2.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In October 2003 the veteran presented testimony 
at a Board hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.


FINDINGS OF FACT

1.  In September 2000 the RO granted the veteran entitlement 
to compensation benefits for Brown-Sequard syndrome with loss 
of use of both legs and severe neuropathic neuralgia, both 
arms, pursuant to the provisions of 38 U.S.C.A. § 1151.

2.  Pursuant to 28 U.S.C. § 2677, the veteran also obtained a 
settlement of an FTCA claim in the amount of $1,028,577.00 
based on the same disability.

3.  The veteran's disability in the lower extremities 
effectively includes the loss of use of his feet.


CONCLUSIONS OF LAW

1.  The veteran's compensation benefits awarded pursuant to 
38 U.S.C.A. § 1151 are subject to offset in the amount of 
$1,028,577.00 against his FTCA settlement award.  38 U.S.C.A. 
§ 1151(b) (West 2002); 38 C.F.R. § 3.800(a)(2) (2004).

2.  The eligibility criteria for financial assistance in 
acquiring an automobile or other conveyance or special 
adaptive equipment have been met.  38 U.S.C.A. §§ 3901, 3902 
(West 2002); 38 C.F.R. §§ 3.808, 4.63 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Stipulation for Compromise Settlement signed by the veteran 
and his attorney in April 2000 provided that pursuant to 28 
U.S.C.A. § 2677, the defendant, the United States (U.S.), 
would pay to the veteran a sum of money ($1,028,577.00) as 
full settlement and satisfaction of the claim arising from 
the treatment of disc herniation and cord compression in the 
cervical spine.

The Stipulation for Compromise Settlement further provided 
that in accordance with 28 U.S.C. § 2678, an attorney's fee 
not in excess of 25 percent may be paid to the veteran's 
attorney from the total amount payable to the veteran and 
that the settlement check shall be made out jointly to the 
veteran and his attorney.  It was agreed that each party 
would be responsible for their own costs and expenses, 
including attorney fees, incurred in connection with the 
litigation.

By letter dated in July 2000, the Director of the VA 
Compensation and Pension Service notified the RO of the 
settlement of the tort claim and advised the RO of the 
provisions of 38 C.F.R. § 3.800(a)(2) providing that if 
entitlement to benefits was established under 38 U.S.C.A. § 
1151, such benefits were subject to offset.

In September 2000 the RO granted the veteran entitlement to 
compensation benefits for his disability pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
resulting from VA medical treatment in 1998.  The RO notified 
the veteran that the settlement amount of $1,028,577.00 was 
subject to offset until the amount of settlement had been 
recouped from his compensation.  The RO proposed to begin 
recoupment of benefits effective August 1, 1998.

The veteran asserts that the portion of his settlement 
($3,500 per month) pertaining to an Irrevocable Reversionary 
Inter Vivos Medical Trust (Trust) should not be included in 
the amount subject to recoupment as the veteran essentially 
states that  he receives no practical benefit from the Trust.

Under 38 U.S.C.A. § 1151, "[w]here an individual is, on or 
after December 1, 1962, awarded a judgment against the United 
States in a civil action brought pursuant to section 1346(b) 
of title 28, or . . . enters into a settlement or compromise 
under section 2672 or 2677 of title 28 by reason of a 
disability or death treated pursuant to this section as if it 
were service-connected, then no benefits shall be paid to 
such individual for any month beginning after the date such 
judgment, settlement, or compromise becomes final until the 
aggregate amount of benefits which would be paid but for this 
subsection equals the total amount included in such judgment, 
settlement or compromise."  38 U.S.C.A. § 1151(b).

VA regulations implementing section 1151(b) provide that 
where any person is awarded a judgment on or after December 
1, 1962, against the United States in a civil action brought 
pursuant to 28 U.S.C. § 1346(b), or enters into a settlement 
or compromise on or after December 1, 1962, under 28 U.S.C. § 
2672 or § 2677, by reason of disability, aggravation or death 
within the purview of this section [i.e., 38 U.S.C.A. § 
1151], no compensation . . . shall be paid to such person for 
any month beginning after the date of such judgment, 
settlement, or compromise on account of such disability, 
aggravation, or death becomes final until the total amount of 
benefits which would be paid except for this provision equals 
the total amount included in such judgment, settlement, or 
compromise.  The provisions of this paragraph do not apply, 
however, to any portion of such compensation or dependency 
and indemnity compensation payable for any period preceding 
the end of the month in which such judgment, settlement, or 
compromise becomes final.  38 C.F.R. § 3.800(a)(2).

In the instant case, the RO granted the veteran compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
his Brown-Sequard syndrome.  He also, however, obtained a 
$1,028,577.00 settlement of an FTCA claim under 28 U.S.C. 
§ 2677 based on the same disability.

To the extent that the veteran argues that there should not 
be an offset against the portion of the settlement which is 
paid to fund the Trust, the VA General Counsel has held that, 
where, as here, it has been determined that a settlement 
agreement was entered into pursuant to a claim under the FTCA 
by an appellant in their own right and not as a 
representative for others, that individual's future 
compensation benefits based on the same disability must be 
offset by the entire amount of the settlement proceeds 
(including, for example, the amount of attorney fees paid out 
of such proceeds).  VAOPGCPREC 7-94 (March 1, 1994).  The 
language of 38 U.S.C.A. § 1151 does not condition offset upon 
whether an individual has actually received or retained the 
entire amount of the settlement.  Therefore, the entire 
amount of the settlement must be offset, without regard to 
whether the veteran actually received the amount funding the 
Trust.  VAOPGCPREC 7-94 at comment para. 4.

In conclusion, the Board finds that the veteran's 
compensation benefits awarded pursuant to 38 U.S.C.A. § 1151 
are subject to offset in the amount of $1,028,577 against his 
FTCA settlement award and that the RO's offset of these 
benefits was proper.  When a veteran is awarded benefits 
pursuant to the FTCA, compensation shall not be paid pursuant 
to 38 U.S.C.A. § 1151 based on the same incident until an 
amount equal to the tort award is offset by VA.  VAOPGCPREC 
79-90 (the offset provision of section 351 was intended to 
assure that the same individual does not recover twice for 
the same disability or death).

Automobile and Adaptive Equipment

The Board notes initially that pertinent law and regulations 
provide that the Secretary shall repair, replace or reinstall 
adaptive equipment deemed necessary for the operation of an 
automobile or other conveyance acquired in accordance with 
the provisions of Title 38, Chapter 39, and provide, repair, 
replace, or reinstall such adaptive equipment for any 
automobile or other conveyance which an eligible person may 
previously or subsequently have acquired, where the veteran 
has a service-connected disability that includes one of the 
following: loss or permanent loss of use of one or both feet; 
or loss or permanent loss of use of one or both hands; or 
permanent impairment of vision of both eyes to the required 
specified degree.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808.  
For adaptive equipment eligibility only, a showing of 
ankylosis of one or both knees or one or both hips is 
sufficient.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(1)(iv).

An April 2001 rating decision denied the veteran financial 
assistance in the purchase of an automobile or other 
conveyance and of basic entitlement to necessary adaptive 
equipment on the basis that the loss of use of his legs and 
arms were not "a result of a disease or injury incurred in 
or aggravated by military service."

As noted by the veteran's representative, a recent amendment 
to 38 U.S.C.A. § 1151 provides that a "1151 disability" 
shall be treated in the same manner as if it were service-
connected disability for purposes of Chapter 39, relating to 
automobiles and adaptive equipment.  See Veterans Benefits 
Improvement Act of 2004, Pub. L. No. 108-454, 118 Stat. 
3598.  Accordingly, the Board finds that the evidence 
supports the claim and that, therefore, entitlement to a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment is granted.


ORDER

The appeal to establish that proceeds of a settlement under 
FTCA should not be offset against compensation benefits 
granted under 38 U.S.C.A. § 1151 is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to allowance for automobile 
and other adaptive equipment is granted.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


